Case 1:20-cv-10821-GHW Document17 Filed 02/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Xx

 

LENNY MOLINA, Civil No.: 20-cv-10821

Plaintiff,

-against- NOTICE OF APPEARANCE

HORNBLOWER GROUP, INC., HORNBLOWER
NEW YORK, LLC and HORNBLOWER CRUISES
AND EVENTS, LLC,

Defendants.

Xx

 

PLEASE TAKE NOTICE, that defendants, HORNBLOWER NEW YORK, LLC and
HORNBLOWER CRUISES AND EVENTS, LLC, hereby appears in the above entitled action
and that the undersigned have been retained as counsel for defendants, HORNBLOWER NEW
YORK, LLC and HORNBLOWER CRUISES AND EVENTS, LLC, and demand that a copy of
all papers in the above entitled action be served upon GORDON REES SCULLY &
MANSUKHANI, LLP at 500 Mamaroneck Avenue, Suite 503, Harrison, New York 10528.
Dated: Harrison, New York

February 17, 2021

Respectfully Submitted,

GORDON, REES, SCU

  

 

MANSUKHAN

By: or
Ryan E, Dempsey, £sq.

Attorneys for Defend

HORNBLOWER NE , LLC and
HORNBLOWER CRUISES AND
EVENTS, LLC

500 Mamaroneck Ave Suite 503
TO:

Case 1:20-cv-10821-GHW

Jonathan Shalom, Esq.
SHALOM LAW PLLC,
Attorneys for Plaintiff

105-13 Metropolitan Avenue
Forest Hills, New York 11375
T: (718) 971-9474

Via Electronic Filing

Document 17 Filed 02/17/21 Page 2 of 2

Harrison, NY 10528
T: (914) 777-2209
File No.: EVR-1224573
